Title: To George Washington from George Clinton, February 1779
From: Clinton, George
To: Washington, George


Sir
[February 1779]

The Bearer Dr. Anthony, a Refugee from L. Island, and, I have Reason to believe, well attached to the American Cause, waits upon your Excellency in Consequence of an Order from the maritime Court of Connecticut refering to your Excellency a Controversy between Dr. Anthony & Capt. Scudder, Commander of a small Privateer, relative to a seizure made on L Island by Capt. Scudder, of a Quantity of Dry Goods the Property of Dr. Anthony. Capt. Scudder had a Commission under this State to cruize on the waters of the Sound and neither his Commission nor Instructions impowered him to carry on any Enterprize on Land & he was particularly cautioned not to plunder & distress the Inhabitants of L. Island.
[G. C.]
